Case 5:16-cv-10444-JEL-MKM ECF No. 1402, PageID.54475 Filed 01/21/21 Page 1 of 4




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

 In re: Flint Water Cases               Civil Action No. 5:16-cv-10444-JEL-
                                        MKM (consolidated)

                                        Hon. Judith E. Levy

                                           Magistrate Judge Mona K. Majzoub


      STIPULATED MOTION FOR CLARIFICATION AND BRIEFING
          SCHEDULE FOR DEFENDANTS’ DAUBERT MOTIONS

       1.    On November 12, 2020, the Court granted the parties’

   stipulation (Dkt. No. 1309) regarding the briefing schedule for putative

   Class Plaintiffs’ (“Plaintiffs”) Motion for Class Certification. That

   stipulation inadvertently set Plaintiffs’ reply deadline as Sunday,

   March 21, 2021. The parties hereby seek to clarify that the deadline is

   the following business day, March 22, 2021.

       2.    The current Case Management Order (Dkt. No. 1162) does not

   specify the timeline for briefing motions to exclude the testimony of

   Plaintiffs’ experts filed in support of Plaintiffs’ Motion for Class

   Certification (“Daubert Motions”). The parties hereby stipulate that

   Plaintiffs’ responses to the Daubert Motions filed by Defendants on

   January 7, 2021, shall be due on March 22, 2021. The parties further
                                       1
Case 5:16-cv-10444-JEL-MKM ECF No. 1402, PageID.54476 Filed 01/21/21 Page 2 of 4




   stipulate that any replies from Defendants will be due on May 6, 2021.

       3.    If necessary and in advance of their filing, the parties will

   separately raise the issue of a proposed briefing schedule for Daubert

   Motions filed by Plaintiffs.


 STIPULATED AND AGREED TO:

 /s/ Michael Pitt                          /s/ Theodore Leopold
 Michael L. Pitt                           Theodore J. Leopold
 PITT MCGEHEE PALMER                       COHEN MILSTEIN SELLER
 & RIVERS, PC.                             & TOLL PLLC
 117 West 4th Street, Suite 200             2925 PGA Boulevard Suite 220
 Royal Oak, MI 48607                       Palm Beach Gardens, FL 33410
 (248) 398-9800                            (561) 515-1400
 mpitt@pittlawpc.com                       tleopold@cohenmilstein.com

  INTERIM CO-LEAD COUNSEL and ATTORNEYS FOR THE PUTATIVE CLASS
                           PLAINTIFFS

 /s/ James M. Campbell                     /s/ Cheryl A. Bush
 James M. Campbell                         Cheryl A. Bush (P37031)
 Alaina N. Devine                          Michael R. Williams (P79827)
 One Constitution Wharf, Suite 310         100 W Big Beaver Rd., Suite 400
 Boston, MA 02129                          Troy, MI 48084
 (617) 241-3000                            (248)-474-0670
 jmcampbell@campbell-trial-lawyers.com     bush@bsplaw.com
 adevine@campbell-trial-lawyers.com        williams@bsplaw.com

      ATTORNEYS FOR VEOLIA WATER NORTH AMERICA OPERATING
    SERVICES, LLC, VEOLIA NORTH AMERICA, LLC, AND VEOLIA NORTH
                            AMERICA, INC.

 /s/ Philip A. Erickson                    /s/ Wayne B. Mason
 Philip A. Erickson (P37081)               Wayne B. Mason (SBOT 13158950)
 Robert G. Kamenec (P35283)                Travis S. Gamble (SBOT 00798195)
                                       2
Case 5:16-cv-10444-JEL-MKM ECF No. 1402, PageID.54477 Filed 01/21/21 Page 3 of 4




 Saulius K. Mikalonis (P39486)             S. Vance Wittie (SBOT 21832980)
 PLUNKETT COONEY                           David C. Kent (SBOT 11316400)
 325 E. Grand River Ave, Suite 250         FAEGRE DRINKER BIDDLE &
 East Lansing, MI 48823                    REATH
 (517) 324-5608                            1717 Main St., Suite 5400
 perickson@plunkettcooney.com              Dallas, TX 75201
 rkamenec@plunkettcooney.com               wayne.mason@faegredrinker.com
 smikalonis@plunkettcooney.com             travis.gamble@faegredrinker.com
                                           vance.wittie@faegredrinker.com
                                           david.kent@faegredrinker.com

  ATTORNEYS FOR DEFENDANTS LOCKWOOD, ANDREWS & NEWNAM, INC.
             and LOCKWOOD, ANDREWS & NEWNAM, P.C.




                                       3
Case 5:16-cv-10444-JEL-MKM ECF No. 1402, PageID.54478 Filed 01/21/21 Page 4 of 4




                         CERTIFICATE OF SERVICE

       I hereby certify that on January 21, 2021, I electronically filed the above

 document(s) with the Clerk of the Court using the ECF System, which will provide

 electronic copies to counsel of record.


                                               Respectfully submitted,

                                               /s/ Katherine M. Peaslee
                                               Katherine M. Peaslee




                                           1
